Dibell, J.
This is an action of deceit. There was a verdict against the defendants Mohr and Walwer Motor Car Company. The court directed a verdict for the defendant Hennepin Auto Company. The plaintiff appealed from an order denying its motion for a new trial and the order was sustained. Langley v. Mohr, 146 Minn. 394, 178 N. W. 943. There was a verdict against Mohr and the Walwer com¡pany. The company appeals from the judgment entered against it on the verdict.
The jury found fraud practiced by Mohr in obtaining the property of the plaintiff. There can be no question of the sufficiency of the evidence to sustain the finding.
*9the trial court submitted to the jury the question whether Mohr was acting as the representative of the Walwer company when be committed the fraud upon the plaintiff, and the jury found that be was. the general outline of the facts appears in the opinion on the former appeal. It is not necessary to detail the facts relative to Mohr’s connection with the Walwer company. A reading of the evidence satisfies us that the jury might find that Mobr was acting for the Walwer company in making the deal with the plaintiff, that the company was not merely a purchaser from Mobr of the rights acquired by him, and that it participated in bis fraud. the evidence sustains the verdict of the jury.
Judgment affirmed.